        Case 1:19-cv-07829-PAE Document 51
                                        50 Filed 12/23/19
                                                 12/20/19 Page 1 of 2




                                                                                      Christine Demana
                                                                                      Direct: +1 214.698.3246
December 20, 2019                                                                     Fax: +1 214.571.2973
                                                                                      CDemana@gibsondunn.com


VIA ECF & EMAIL

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    Thomas & Betts Corporation v. Trinity Meyer Utility Structures, LLC et al,
       Case No. 1:19-cv-07829-PAE

Dear Judge Engelmayer:

     Defendant/Counterclaim Plaintiff Meyer Utility Structures, LLC (“Meyer”) encloses its
Amended Counterclaim. See ECF No. 36 (scheduling order).

        When Meyer filed its original Counterclaim, Meyer sought permission to file that pleading
in redacted form. See ECF No. 31. Meyer did so out of an abundance of caution to protect any
confidential business information and settlement negotiations between third-party Electric
Transmission Texas (“ETT”) and Plaintiff/Counterclaim Defendant Thomas & Betts Corporation
(“T&B”), including an agreement between those parties executed on June 23, 2011 related to
electrical transmission structures for the Texas Competitive Renewable Energy Zones (“CREZ”)
project. This Court granted Meyer permission to file its original Counterclaim in redacted form
on September 27, 2019. See ECF No. 33.

        After Meyer filed the redacted version of its original Counterclaim, T&B filed various
unredacted pleadings and documents, including an unredacted copy of Meyer’s original
Counterclaim. See ECF No. 46. Counsel for Meyer reached out to T&B yesterday about its
position on the redactions, and T&B said that it inadvertently filed the unredacted copy of Meyer’s
original Counterclaim. T&B subsequently notified the Court of its mistake and requested the Court
mark the unredacted filing under seal. See ECF No. 48. The Court directed the Clerk of Court to
remove the unredacted filing from ECF and directed T&B to follow the Court’s instructions for
redacted filings. See ECF No. 49.

        In the meantime, Meyer seeks to file its Amended Counterclaim in redacted form, redacting
the same potential confidential information between ETT and T&B that Meyer redacted in its
original Counterclaim, including any additional allegations containing such information. Meyer
defers to third-party ETT and to T&B on their positions regarding the confidentiality of the
redacted information. The Amended Counterclaim does not contain any information that Meyer
seeks to redact as its own confidential information, but Meyer is filing this letter per Your
Honor’s Individual Rules and Practices in Civil Cases to protect potentially confidential
information between ETT and T&B.
       Case 1:19-cv-07829-PAE Document 51
                                       50 Filed 12/23/19
                                                12/20/19 Page 2 of 2




The Honorable Paul A. Engelmayer
December 20, 2019
Page 2



        Accordingly, and per Your Honor’s Individual Rules 4.B and 6.B, Meyer submits herewith
an unredacted copy of its Amended Counterclaim and a highlighted version of its unredacted
Amended Counterclaim showing possible redactions, and Meyer filed this letter on ECF. Meyer
is serving an unredacted copy of its Amended Complaint on all counsel by email today to ensure
that Meyer has satisfied all Court deadlines.

Thank you for Your Honor’s consideration.

Respectfully,

       /s/ Christine Demana

Christine Demana

cc:    All counsel of record (via ECF)




                                     Defendant/Counterclaim-Plaintiff Meyer's request
                                     to redact its Amended Counterclaim in the same
                                     manner as the original counterclaim is granted.
                                     SO ORDERED.


                                         PaJA.�
                                      __________________________________
                                            PAUL A. ENGELMAYER 12/23/19
                                            United States District Judge
